THE THIRTEENTH COURT OF APPEALS

                                    13-22-00374-CV


                         Renaissance Medical Foundation
                                          v.
       Rebecca Lugo, individually and as next friend of XXXXX XXXXX, a minor


                                   On Appeal from the
                     139th District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-2171-19-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appellant’s petition for permissive interlocutory appeal, concludes that appellant has not

shown its entitlement to permissive interlocutory appeal. Accordingly, the petition for

permissive interlocutory appeal is DENIED in accordance with its opinion. Costs of the

appeal are adjudged against appellant.

      We further order this decision certified below for observance.

September 22, 2022